                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

MARIAN C. MCKEE,                             )
                                             )
        Plaintiff,                           )
                                             )       NO. 3:17-cv-01566
v.                                           )
                                                     JUDGE CAMPBELL
                                             )
CTEL NO. 1, LLC and CLIFFORD                 )       MAGISTRATE JUDGE FRENSLEY
SPENCE,                                      )
                                             )
        Defendants.                          )

                                           ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

35) recommending that Defendant Clifford Spence be dismissed without prejudice. On April 4,

2019, the Magistrate Judge ordered Plaintiff to show cause within seven days for not serving

Defendant Spence within the time required by Fed. R. Civ. P. 4(m). (Doc. No. 34.) Plaintiff did

not comply with the Order and the Magistrate Judge recommended that Defendant Spence be

dismissed without prejudice.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 35.) No objections

were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

ADOPTED. Accordingly, Defendant Clifford Spence is DISMISSED, without prejudice.

       It is so ORDERED.

                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE
